Citation Nr: 9917358	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  94-48 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) due to mustard gas exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to February 
1946.

This appeal arises from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which denied service connection for COPD due 
to mustard gas exposure.

The Board observes that this matter was previously before the 
Board for adjudication in February 1997.  The matter was 
remanded for additional development of the record.  That 
development having been completed, the matter is ready for 
adjudication.  

It is noted that the veteran, on his November 1994 VA Form 9, 
inserted a box requesting a personal hearing before a local 
VA Hearing Officer.  In August 1998, pursuant to the above 
remand, the RO sought clarification from the veteran as 
regards a personal hearing.  The veteran responded in 
September 1998 that he did not want a personal hearing and 
that his claim be considered on all the evidence contained in 
his claims file.  

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


FINDINGS OF FACT

1. The record fails to establish that the veteran 
participated in any experimental tests involving mustard 
gas in-service.  

2. Chronic obstructive pulmonary disease was not documented 
during service, and no competent medical evidence has been 
submitted demonstrating that the current COPD is related 
to service.



CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for chronic obstructive 
pulmonary disease due to mustard gas exposure.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1998).  A 
person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); Knappman v. 
West, U.S. Vet. App. No. 96-1425 (May 4, 1999); Carbino v. 
Gober, 10 Vet. App. 507 (1997); Anderson v. Brown, 9 Vet. 
App. 542, 545 (1996).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of section 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Generally, 
for a service-connection claim to be well-grounded, a 
claimant must submit evidence of each of the following: (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the asserted in-
service injury or disease and the current disability.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza, supra), cert. denied 
sub nom. Epps v. West, 141 L. Ed. 2d 718, 118 S. Ct. 2348 
(1998) (mem.); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Generally, 
the truthfulness of the evidence in support of a claim is 
presumed when determining whether it is well-grounded.  
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995); King 
(Roderick) v. Brown, 5 Vet. App. 19, 21 (1993).  

For veterans exposed to mustard gas, the initial burden 
[under section 5107(a)] is relaxed.  38 C.F.R. § 3.316 
(1998).  Under this regulation, service connection is granted 
if the veteran has experienced: (1) full-body exposure, (2) 
to the specified vesicant agent, (3) during active military 
service, and (4) has subsequently developed the specified 
conditions.  This regulation does not require a medical 
nexus, but rather a nexus is presumed if the other conditions 
are met.  Pearlman v. West, 11 Vet. App. 443, 446 (1998).  
Further, the Court has held that, for the purposes of 
submitting a well-grounded claim relating to exposure to 
mustard gas under § 3.316, the Board must assume that lay 
testimony of exposure to mustard gas is true.  Pearlman, 
supra; also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995); 
King (Roderick) v. Brown, 5 Vet. App. 19, 21 (1993).  In this 
case, if the veteran has been diagnosed with one of the 
conditions specified under § 3.316(a)(2) and has provided 
proof of mustard gas exposure, he will have met his burden of 
submitting a well-grounded claim.  Pearlman, supra.  "Chronic 
obstructive pulmonary disease" is one such condition listed 
under 38 C.F.R. § 3.316(a)(2).  

In essence, the veteran contends that his chronic obstructive 
pulmonary disease is due to mustard gas exposure in-service.  
In support of his claim, the veteran asserts that he was at 
the Military Government Hospital, Dept. D6, Shoemaker, 
California, from August 1944 through December 1944.  There he 
participated in mustard gas field and chamber tests.  He 
asserts that his exposure to mustard gas in-service occurred 
when he walked into a long building with a man in a mask and 
fully clothed inside to help the weak out. 

Service medical records dated for the period of May 1944 to 
February 1946 reflect that the veteran's lungs were evaluated 
as normal on enlistment.  In April and May 1945, the veteran 
was evaluated for acute pharyngitis.  Serial chest x-rays 
during service were negative.  On separation, in February 
1946, the lungs were evaluated as normal and the chest x-ray 
was essentially negative.  

Relevant VA treatment records for the period of April 1988 to 
April 1993 reflect pleural thickening with no definite apical 
mass; moderate to severe obstructive impairment less than one 
would expect with the veteran's very heavy smoking history; 
steroid dependent COPD; chronic bronchitis; and treatment for 
pneumonia.  A September 1990 chest x-ray revealed mild 
emphysematous changes.  
In July 1994, the RO requested private medical records from 
Dr. Patel.  No response was received.
A medical statement from Dr. John Tidyman dated in August 
1994 reflects that the veteran has chronic obstructive 
pulmonary disease, that the veteran was not a regular patient 
in his office, and that the treatment records pertaining to 
his lungs may be obtained at the VA.  

An August 1996 VA examination reflects that the veteran has 
had a history of emphysema and asthma since the mid 80's.  He 
had been a 50 pack a year smoker.  Pulmonary function studies 
revealed a moderate decrease in his diffusion capacity with 
mild obstructive pulmonary disease.  The chest x-ray revealed 
chronic obstructive pulmonary disease with both emphysematous 
and chronic bronchitic changes.  The diagnosis was chronic 
obstructive pulmonary disease with emphysema and chronic 
bronchitic changes.  

In May 1997, the veteran submitted a statement in support of 
his claim that listed the names and addresses of comrades.  
The RO sent a letter to each of these veterans in August 
1998.  Each letter was returned undeliverable.  

The evidence in support of the veteran's claim consists first 
of the medical evidence establishing that he has chronic 
obstructive pulmonary disease.  As noted above, pursuant to 
38 C.F.R. § 3.316, the development of this disease following 
full-body exposure to mustard gas in-service will result in a 
grant of service connection.  Accordingly, what must be 
established is whether the veteran was, in fact, exposed to 
mustard gas. 

The Board notes that in July 1994, the National Personnel 
Records Center submitted all available medical and dental 
records for the service member.  In February 1995, the RO 
requested confirmation of the veteran's exposure to mustard 
gas from the Naval Research Laboratory (NRL).  Thereafter, in 
February 1995, the Naval Research Laboratory responded that 
the NRL has documentation only on naval servicemen who 
participated in chemical warfare tests conducted at the NRL, 
in Washington, DC, not at the Great Lakes Naval Training 
Center, in Illinois.  A VA Form 119 dated in November 1997 
reflects that the Central Office was contacted to see if the 
veteran's name was listed as a Navy volunteer who 
participated in the [chemical] testing between August 1943 to 
October 1945.  According to the report, the veteran's name 
was not on the list.  In December 1997, the RO requested that 
the Naval Branch of the NPRC review the veteran's records, 
and if information concerning testing is found, to provide 
the RO with that information.  If not, a negative reply was 
requested.  The RO also requested operational reports, 
lessons learned, or any other unit histories, such as mustard 
gas exposure.  Morning reports for the period of August 1944 
to September 1944 were requested from the National Archives 
and Records Administration (NARA).  

The NPRC responded in January 1998 by submitting the 
veteran's personnel file which reflects that he received gas 
mask drill and chamber instruction in May 1944, that he was 
transferred to the USNTS Great Lakes, Illinois, in May 1944, 
that he was transferred to USNABPD in San Bruno, California, 
in July 1944, and that he was transferred to the Special 
Augmented Hospital #2 (R/B, T&D Cen.) in Shoemaker, 
California, in August 1944.  A subsequent response from the 
NPRC dated in November 1998 reflects that the searched 
location given for 1944 "C/Rs" for the above named veteran 
- with negative results and that the veteran was not listed 
on the registry.  

The RO submitted requests to the Commander of the U.S. Army 
Chemical and Biological Defense Agency, the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), and 
the Commander of the OTSG in August 1998 for information 
regarding chemical testing sometime during the period of 
August to October 1944 at a military government hospital in 
Shoemaker, California, and any information that would confirm 
the veteran's participation in field and chamber tests of 
protective clothing.  The USASCRUR forwarded the request to 
the Defense Manpower Data Center.  A search of the records at 
the Department of the Army and the U.S. Army Medical Research 
Institute of Chemical Defense found no record of mustard gas 
exposure for the veteran.  An October 1998 response from the 
Historical Research and Response Team of the U.S. Army 
Soldier and Biological Chemical Command (formerly the U.S. 
Army Chemical and Biological Defense Command) reflects that 
it was unable to assist in researching the above named 
veteran's claim related to mustard agent exposure because 
their office was unable to provide information related to 
personnel who are veterans of other services.  An October 
1998 response from the Defense Manpower Data Center reflects 
that they have no record of mustard gas chamber or field 
tests conducted at Shoemaker, California.  The response 
reflected that gas chamber testing programs were conducted by 
the Navy at the NRL (1943-1945) and the Naval Training 
Station, Great Lakes, Illinois (1945).  Mustard gas field 
tests were not conducted by the Navy during WW II.  
Participation in standard chemical warfare defense training 
was required as a part of military basic, unit, and other 
training programs.  Research has not indicated a causal 
relationship between training exercises and adverse health 
conditions.  The Board emphasizes that the RO's multiple 
attempts to confirm whether the veteran had the requisite 
exposure to mustard gas satisfies the duty to assist 
requirement of 5107.  Jolley v. Derwinski, 1 Vet. App. 37, 
39-40 (1990) (VA has a statutory duty to assist the veteran 
in obtaining military records); Littke v. Derwinski, 1 Vet. 
App. 90, 91-92 (1990).  

Contrary to the veteran's assertion that his exposure to 
mustard gas in-service occurred when he walked into a long 
building with a man in a mask and fully clothed inside to 
help the weak out, the evidence of record does not reflect 
that there was testing in Shoemaker, California.  Moreover, 
the record does not reflect that the veteran was exposed to 
mustard gas during service.  It is not disputed that there 
were training exercises, but the Department of the Army, the 
Defense Manpower Data Center, and the National Personnel 
Records Center were clear in concluding that no testing was 
done at Shoemaker, that there was no record of mustard gas 
exposure for the veteran, and that the veteran was not on the 
registry.  Thus, despite his allegations to the contrary, the 
record provides no support for the veteran's claim that he 
received full-body exposure to mustard gas during service.  

In the alternative, service connection could also be 
established if there is competent medical evidence linking 
any of the current disorders to service.  While the Board 
concedes that the veteran was treated for acute pharyngitis 
in April 1945 and re-evaluated in May 1945 during service, 
there is no evidence of lung disease, asthma, or chronic 
obstructive pulmonary disease during any presumptive period 
following the veteran's discharge from service.  No competent 
medical evidence has been submitted linking the COPD to 
service.  As noted, the RO's search for comrade statements 
was negative.  The Board stresses that neither VA nor private 
physicians have related his current lung condition to mustard 
gas exposure in-service.  The Court has held that "[i]n the 
absence of competent medical evidence of a current disability 
and a causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well-grounded."  
38 C.F.R. § 3.303(b); Chelte v. Brown, 10 Vet. App. 268 
(1997); Savage v. Gober, 10 Vet. App. 488 (1997).  In Brammer 
v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  Simply, the veteran has not 
provided any competent medical evidence linking the COPD to 
service.  The Court has held that if the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Thus, the veteran's lay assertions to the 
effect that he has a disability which is related to service 
is neither competent nor probative of the issue in question.  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and, therefore, those opinions do not serve as a 
basis for a well-grounded claim.  

Accordingly, without competent evidence of full body exposure 
which would allow consideration of 38 C.F.R. § 3.316, and 
without competent evidence otherwise demonstrating a 
relationship between the veteran's current respiratory 
disorder and any mustard gas exposure, this claim must be 
denied as not well-grounded.  


ORDER

Service connection for chronic obstructive pulmonary disease 
due to mustard gas exposure is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

